 



Exhibit 10.1
CONFIDENTIAL TREATMENT REQUESTED
Confidential material has been separately filed with the Securities and Exchange
Commission under an application for confidential treatment. Terms for which
confidential treatment has been requested have been omitted and marked with an
asterisk [*].
AMENDMENT NUMBER THREE TO THE
SUBSCRIBER UNIT PURCHASE AGREEMENT FOR NII HOLDINGS INC.
This Amendment Number Three to the Subscriber Unit Purchase Agreement (the
“Amendment”) will be deemed effective as of the date of the last signature to
this Amendment (“Effective Date”) between MOTOROLA, INC. a Delaware corporation,
by and through its Mobile Devices Business, with offices at 8000 West Sunrise
Boulevard, Plantation, Florida 33322 USA (hereinafter “Seller” or “Motorola”),
and NII HOLDINGS, INC, a company formed under the laws of Delaware, with a place
of business at 10700 Parkridge Boulevard, Suite 600, Reston, Virginia 20191
(hereinafter “Buyer” or “NIHD”, formerly known as NIIH under the Agreement).
Capitalized terms used herein but not otherwise defined herein shall have the
same meanings given to such terms in the Agreement.

      WHEREAS, the Parties have entered into a Subscriber Unit Purchase
Agreement dated January 1, 2005, (the “Agreement”) as heretofore amended,
modified, supplemented or otherwise revised:         NOW, THEREFORE, in
consideration of the promises and mutual obligations contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, Motorola and NIHD agree as follows:

1.   GENERAL

  1.1   Except as otherwise specifically stated herein, all references to
Sections are to sections in the Agreement.     1.2   This Amendment supersedes
in its entirety the “Agreement in Principle” document signed by NIHD and
Motorola on July 25, 2006.

1



--------------------------------------------------------------------------------



 



2.   AGREEMENT AMENDMENTS       Motorola and NIHD agree that the following
sections of the Agreement are amended to read as follows:

  a.   The Initial Term of the Agreement, as contained in the introductory
section of the Agreement, and thereafter renewed to December 31, 2006 per
Amendment Number Two will now be amended to be a fixed term agreement ending on
December 31, 2011, unless otherwise extended by mutual written agreement of the
Parties as described in Section 10 herein.     b.   Section 2 of the Agreement
“Pricing” is deleted in its entirety and replaced with the following:        
“2. PRICING, UNIT VOLUME, AND PORTFOLIO MIX         PRICING

  2.1   This entire Section 2 “Pricing, Unit Volume, and Portfolio Mix” does not
apply to or supersede the 2006 Subscriber Unit Pricing and Terms set forth in
Amendment Two of this Agreement and which continue in full force and effect
through December 31, 2006.     2.2.   Total Kit Prices (“Kit Price”) for
Products require firm and non-cancelable orders within 10 days after Buyer’s
Delivery to Seller of its Monthly Purchase Forecast (as defined in Section 4 of
the Agreement). Kit Prices are defined as the total sum of (a) an individual
subscriber unit base package price set forth in Appendix A, (b) any specific
feature adders selected by NIHD, (c) in-kit accessory or accessory upgrades
requested by NIHD, (d) non-standard packaging or collateral requested by NIHD,
or (e) unique requirements specifically requested by NIHD for a given
jurisdiction or territory where the NII Affiliates operate, such as
manufacturing locations (“Unique Market Adders”) (other than those described in
numerals (b), (c) and (d) above). Applicable minimum purchase commitments or
other similar terms may be added to Appendix A from time to time by mutual
agreement of the Parties. In order for the Kit Prices, distributed periodically
by Motorola to be applicable, the purchase orders submitted to Seller must
reference this Agreement, or be submitted electronically pursuant to the
Motorola On-line Website Terms of Use attached hereto as Appendix C. The Parties
acknowledge that the base package price and the adder components of the total
Kit Price represent the fixed and determinable pricing for each applicable
Product in the given year.     2.3   The Parties agree to enter into annual
negotiations to establish Product base package prices, portfolio mix commitments
and [*] Margin based on a defined portfolio of Products during the third quarter
of each calendar year to become effective the first day of January of the
following calendar year.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



  2.4   Notwithstanding anything to the contrary herein, except for iDEN
WIMAX/multimode Products, base package prices of Products (prior to any Unique
Market Adders adjustments or adjustments for NIHD requested features, accessory,
packaging, or collateral adders) negotiated annually will not be higher than the
base package price paid by NIHD the prior year for the same model Product,
provided that the portfolio mix commitment is substantially the same or better
than the previous year unless Motorola has changed the tier classification of a
then existing model and has not offered a comparable replacement model in that
tier.         In addition to, and notwithstanding, the preceding paragraph, the
base package prices of Products being offered to NIHD on an annual basis shall
not be [*] than [*] of the base package prices being offered to [*] for the same
subscriber unit model (i.e. an i830 domestic model is considered the same as an
i830 NII model for purposes of this Agreement).         Unique Market Adders
shall not be applicable for the year 2007. Thereafter, the Unique Market Adders
shall be limited to a specific percentage of the base package price of the
affected Products as follows: [*].         When and if Unique Market Adders
become applicable, Motorola will set forth the business reasons supporting the
applicability of Unique Market Adders on a case by case basis. In the event that
Unique Market Adders become applicable in any given year, the [*] for the
affected Products becomes [*].

      UNIT VOLUME

  2.5   NIHD commits to purchasing the minimum annual unit volume of fully
kitted Products, shipped with Motorola designated in-kit standard items
contained in the Motorola pricing menu, as contained in Table 1 below (“Purchase
Commitments”): [*]     2.6   The parties agree that NIHD purchases of iDEN
Transceiver Only Products (defined as a subscriber unit less the battery door,
battery, charger, SIM card, collateral, and packaging shipped in bulk) may be
counted towards fulfillment of the annual Purchase Commitments set forth in
Table 1 above, up to a maximum of [*] of the total Purchase Commitment for each
year. Both Parties agree that there may be terms and conditions applicable to
Products that are not fully-kitted which will be negotiated on an annual basis
separately from the terms and conditions applicable to the fully-kitted
Products.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



  2.7   By mutual agreement, the Parties may agree to extend the definition of
Products to include subscriber units that do not incorporate the iDEN
technology. For the year 2011, NIHD purchases under the Agreement of subscriber
units based on a technology other than iDEN may be counted towards fulfillment
of the year 2011 Purchase Commitment.     2.8   EQUITABLE ADJUSTMENTS        
Base package prices in each given year will be conditioned on NIHD meeting its
overall Purchase Commitments set forth on Table 1 of Section 2.5 hereof. If, in
any given year, NIHD fails to meet its Purchase Commitments, NIHD shall pay
Motorola, as “equitable adjustments” an amount equal to [*]. Motorola hereby
acknowledges and agrees that these equitable adjustments are its sole and
exclusive remedy for any failure by NIHD of meeting its Purchase Commitments
under Section 2.5 hereof for any given year that equitable adjustments are
applicable. Motorola reserves all remedies at law or in equity for NIHD’s
failure to meet Purchase Commitment in subsequent years in which equitable
adjustments do not apply.

  d.   Section 10 of the Agreement. “Term and Termination” is deleted in its
entirety and replaced with the following:         “10. TERM AND TERMINATION

  10.1   Unless this Agreement is superseded by a new Agreement, or otherwise
terminated pursuant to the terms contained herein, the term of this Agreement
shall be through December 31, 2011. Notwithstanding the foregoing, any specific
provisions or terms under any Appendix to this Agreement may provide for a
shorter duration than the Term, such as the Appendix A (Subscriber Unit Pricing
and Terms) which is initially valid for the first year of the Term and amended
annually. However, until a new annual agreement on pricing and terms is reached,
the then current Appendix A with its previously agreed upon pricing and terms
will be extended on a month by month basis.     10.2   Either party has the
right to terminate this Agreement if the other party fails to perform or
breaches any of its material obligations hereunder, if such non-performance or
breach is not remedied within thirty (30) days after written notice is given to
the defaulting party.     10.3   Either party may terminate this Agreement, if
the other party assigns this Agreement or any of its rights hereunder in
violation of Section 25.4 below.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



  10.4   Termination of this Agreement, howsoever caused, will not terminate
Buyer’s liability to pay for any Products previously delivered to Buyer in
accordance with the terms hereunder.

  e.   Section 13 of the Agreement. “Marketing and Promotional Program” is
deleted in its entirety from the main body of the Agreement and will be
addressed on an annual basis in Appendix A.

3.   ADDITIONAL TERMS AND CONDITIONS       Motorola and NIHD agree that the
following new provisions shall be added to the Subscriber Unit Purchase
Agreement:

  26.   MANUFACTURING

  26.1   With respect to any Products for which Motorola is the sole-source
supplier to NIHD, Motorola will maintain sufficient manufacturing capacity
within Motorola’s manufacturing resources (including its contract manufacturers)
to supply those Products to NIHD in order for NIHD to meet its forecasts and
updated forecasts during the Term of the Agreement, subject to the terms in 26.3
and 26.4 below.     26.2   Motorola will not be considered delinquent or in
breach of the above manufacturing capacity obligations for a Product if NIHD
fails to provide a forecast of Product requirements per the forecast and order
guidelines as contained in Sections 1 and 4 of this Agreement.     26.3   During
the Term of this Agreement, Motorola will supply Products to NII Affiliates in
Brazil, Argentina, and Chile from Jaguariuna, Brazil, and will supply Product to
Mexico from Penang, Malaysia, PROVIDED that the following minimum annual volumes
are committed to: [*]     26.4   In the event Motorola, without the agreement of
NIHD, provides Products to NII Affiliates that are not in accordance with the
above and NII Affiliates have made the minimum volume commitments in the
preceding year as required in Section 26.3 hereof, Motorola will pay [*]. This
payment by Motorola will be the sole and exclusive remedy to NIHD and NII
Affiliates for breach of this Section 26.4. Notwithstanding, this Section 26.4
shall in no way affect or relieve Motorola from any of its obligations under
Sections 15 and 18 of the Agreement.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



  27.   PRODUCT DEVELOPMENT         Motorola will maintain a development funding
program for the iDEN technology platform and Products in order to continue to
maintain a competitive portfolio of subscriber units. Such development funding
shall consist of not less than [*]. Additionally, in the event that the funding
described in the preceding sentence is not enough to support the development of
additional specific Products and or features requested by NIHD, then Motorola
will present to NIHD alternative funding arrangements. Motorola further agrees
to make good faith efforts to evaluate any new Products or features requested by
NIHD and to determine if they could be commercially made available within the
requested timeframes or at a reasonably competitive price. Notwithstanding the
above, Motorola agrees that all investments in the Development Program will be
made in good faith and that it will use its commercially reasonable efforts in
the development of new Products or new features or capabilities for the
Products.

  28.   NO ACCESS TO BOOKS AND RECORDS

  28.1   Nothing in this Agreement, implied or otherwise, provides NIHD the
right to access Motorola’s books, records, documents, facilities, procedures or
other Motorola confidential information without prior written consent. Any such
written consent will be at the sole discretion of Motorola and under conditions
necessary to protect Motorola confidential information including but not limited
to allowing access only (i) to specifically identified information; (ii) at a
specifically identified facility or location; (iii) by an agreed upon
independent third party bound by an agreement of confidentiality with Motorola;
and (iv) during reasonable business hours.     28.2   Upon written request of
NIHD, Motorola will provide a letter from an authorized officer of Motorola
confirming that Motorola is in compliance with its obligations under this
Agreement.

  29.   iDEN RESOURCE COMMITMENT         Motorola commits to maintaining
knowledgeable resources at senior levels dedicated to iDEN and NIHD until the
later of (a) such time as Motorola ceases to support the iDEN technology
platform as outlined in Section 30, or (b) the expiration of the Term of the
Agreement.

  30.   ADEQUATE PRODUCT SUPPLY COMMITMENT [ * ] FOR HAVE MADE PRODUCTS

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



  30.1   Motorola will make available to NIHD Products and spare parts for the
Products either directly or through third-parties during the Term. Motorola
agrees to provide NIHD with at least 120 days advance notice of its intention to
discontinue supplying Products to NIHD (the “End of Sale Notice Period”). Within
60 days of the End of Sale Notice Period, NIHD shall provide Motorola a final
and non-cancellable purchase order for Products to be delivered during the
subsequent 12 months or the Term, whichever is shorter. Motorola shall not be
obligated to honor any additional purchase orders from NIHD after such final
purchase order has been received.     30.2   If at any time prior to the end of
the Term, (a) Motorola elects to stop supplying Products to NIHD for reasons
unrelated to NIHD’s material breach of this Agreement, NIHD’s decision to no
longer purchase Products, or events specified in Section 10.3 attributable to
NIHD, or (b) in the event NIHD terminates Motorola for default pursuant to
Section 10.2 for material failure to provide Products, then Motorola will make
arrangements through third parties for the uninterrupted supply of Products to
NIHD during the Term of this Agreement.     30.3   [*]     30.4   [*]     31.  
END OF LIFE     31.1   Motorola will provide written notification to NIHD of its
intent to discontinue the manufacture of any Subscriber Unit Model at least one
hundred and fifty (150) days prior to the last date of scheduled manufacture of
such Subscriber Unit (the “End of Life Date” or “EOL Date”).     31.2   Within
sixty days (60) after Motorola has provided written notification to NIHD of its
intent to discontinue the manufacture of any Subscriber Unit model, NIHD shall
provide a written commitment to purchase a specific quantity of the Subscriber
Unit model to be discontinued (“EOL Quantity”), in advance of the EOL Date of
that Subscriber Unit model. NIHD shall continue to place Purchase Orders for the
discontinued Subscriber Unit Model in accordance with the established forecast
and purchase order process, which over the remaining life of the Product shall
equal the EOL Quantity. All Purchase Orders shall be placed no later than thirty
(30) days prior to the End of Life Date. Such final Purchase Orders shall
include a delivery schedule not to exceed thirty (30) days after the End of Life
Date.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



  31.3   Once NIHD has provided Motorola with the EOL Quantity commitment, no
additional quantities of such Subscriber Unit model will be available unless
mutually agreed to by the Parties. NIHD will be responsible for purchasing the
EOL Quantity or in providing Motorola with mutually acceptable remedies to
offset Motorola’s financial loss.

  4.   RATIFICATION         Except as specifically stated in this Amendment, the
Subscriber Unit Purchase Agreement is, in all other respects, ratified,
confirmed and continues in full force and effect.     5.   AUTHORITY        
Each party hereto represents and warrants that: (i) it has obtained all
necessary and requisite approvals, consents and authorizations of third parties
and governmental authorities to enter into this Amendment and to perform and
carry out its obligations hereunder; (ii) the persons executing this Amendment
on behalf of each party have express authority to do so, and, in so doing, to
bind the party thereto; (iii) the execution, delivery, and performance of this
Amendment does not violate any provision of any bylaw. Charter, regulation, or
any other governing authority of the party; and, (iv) the execution, delivery
and performance of this Amendment has been duly authorized by all necessary
partnership or corporate action and this Amendment is valid and binding
obligation of such party, enforceable in accordance with its terms.

IN WITNESS WHEREOF, MOTOROLA and NII HOLDINGS, INC have caused this Amendment to
be fully executed and effective as of the last date set forth below.

                      NII HOLDINGS, INC.       MOTOROLA, INC.    
 
                   
By:
  /s/        By:   /s/     
 
     
 
   
 
                   
Name:
          Name:        
 
 
 
         
 
   
 
                   
Title:
          Title:        
 
 
 
         
 
   
 
                   
Date:
          Date:        
 
 
 
         
 
   

8